- Generated by Clanahan, Beck & Bean, PC for SEC Fiiling EXHIBIT 32 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER ALL-AMERICAN SPORTPARK, INC. PURSUANT TO 18 U.S.C. SECTION 1350 I hereby certify that, to the best of my knowledge, the Quarterly Report on Form 10-Q of All-American SportPark, Inc. for the quarter ended March 31, 2009: (1) complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Report fairly presents, in all material aspects, the financial condition and results of operations of All-American SportPark, Inc. Dated: May 15, 2009 /s/ Ronald S. Boreta Ronald S. Boreta Chief Executive Officer(Principal Executive Officer) and Principal Financial Officer A signed original of this written statement required by Section 906 of the Sarbanes- Oxley Act of 2002 has been provided to All-American SportPark, Inc. and will be retained by All -American SportPark, Inc. and furnished to the Securities and Exchange Commission upon request. 1
